Cobb, J.
The ruling complained of being one granting a first new trial, and it not appearing that the law and the facts demanded a finding in favor of the prevailing party, the judgment will be affirmed, notwithstanding the grant of the new trial seems to have been based upon a single ground in the motion, and without regard to whether or not this ground was well taken. Carolee v. Handelis, 103 Ga. 302 ; Weinkle v. Railroad, 107 Ga. 367, and cases cited.

Judgment affirmed.


All the Justices concurring.